Citation Nr: 9901991	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-23 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel




INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  This appeal arises from an April 1994 rating decision 
of the Boston, Massachusetts, Regional Office (RO).  In this 
decision, the RO denied service connection for eye and foot 
disabilities.  The veteran appealed these determinations.


REMAND

A review of the veterans claims folder indicates that the RO 
has denied previous claims for an eye disability in rating 
decisions of February 1946 and December 1959.  The veterans 
claim for a foot disability was denied in a rating decision 
of September 1962.  Notification of these decisions was 
timely sent to the veterans last known address.  He did not 
file an appeal to any of these decisions.  In connection with 
his August 1993 claim for service connection for eye and foot 
disabilities, the veteran has submitted similar contentions 
and medical documents as were reviewed in the previous 
decisions.  

The RO denied both claims on appeal on the merits of 
entitlement to service connection in a rating decision of 
April 1994.  A statement of the case regarding these issues 
was sent to the veteran in July 1994.  In neither document 
did the RO discuss or report findings on whether the veteran 
had submitted the requisite new and material evidence needed 
to reopen a finally denied claim for service connection.  See 
38 C.F.R. §  3.156 (1998).  

It is determined by the undersigned, that the veterans 
claims for service connection for eye and foot disabilities 
in August 1993 is substantially the same as the claims 
previously denied in the late 1950s and early 1960s.  The 
veterans current claims have not been adjudicated by the RO 
under the standards found at 38 C.F.R. § 3.156.  In order to 
ensure the veterans procedural rights, these claims must be 
remanded for such adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384 (1998).  Under the circumstances, this case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
afford him the opportunity to submit new 
and material evidence to reopen his 
claims for service connection for eye and 
foot disabilities.  He should further be 
informed that his failure to submit this 
evidence could have an adverse effect on 
his claims.  Any material received from 
the veteran should be incorporated into 
the claims file.

2.  Thereafter, the RO should review the 
claims folder and determine if the 
veteran has submitted the requisite new 
and material evidence (38 C.F.R. § 3.156) 
needed to reopen his claims for service 
connection for eye and foot disabilities.  
The RO is reminded to consider the 
decision of the United States Court of 
Veterans Appeals in Hodge v. West, No. 
98-7017 (Fed. Cir., Sept. 16, 1998).  If 
an unfavorable decision is rendered, then 
the veteran and his representative should 
be sent a supplemental statement of the 
case with all appropriate citations 
regarding the submission of new and 
material evidence.  The veteran and his 
representative should be given the 
appropriate amount of time in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
